Citation Nr: 1015249	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
January 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in February 2010. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing impairment does not meet 
the criteria for hearing loss disability for VA compensation 
purposes.  

2.  With resolution of the doubt in favor of the Veteran, the 
Veteran's tinnitus is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for tinnitus have 
been approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran dated in April 2005 that fully 
addressed all notice elements.  

In the letter sent in April 2005, the RO provided timely 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted on September 2005 and July 2008. 

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issues.  

Service Connection Legal Authority

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

In order to establish service connection for the claimed 
disorder, generally, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
elements under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Savage v. Brown, 10 Vet. App. 488, 495-
97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in- 
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In order to obtain service connection for a disorder, the 
claimant must have the disability in question.  By 
"disability" is generally meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (a 
disability is a disease, injury, or other physical or mental 
defect). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that 
was caused by his active military service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal will be denied.  
The Board finds that the Veteran's bilateral hearing 
impairment does not meet the criteria for hearing loss 
disability for VA compensation purposes.

The Veteran's service treatment records show no evidence of 
hearing loss at his December 1977 separation examination. 

The Veteran underwent a VA audiometric examination in 
September 2005.  The results of that examination, in puretone 
thresholds, are as follows:




500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
5
10
15
10
Left
5
5
10
10
15

The Veteran underwent a second VA audiometric examination in 
July 2008.  The results of that examination, in puretone 
thresholds, are as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
15
15
25
20
Left
15
15
20
25
30

In evaluating a service connection claim, evidence of a 
current disability is an essential element, and where not 
present the claim under consideration cannot be 
substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 
(2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Compensation for service-connected injury is limited to 
those claims which show a present disability.").         

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Because the evidence does not show that the 
Veteran's hearing loss is to a disabling degree according to 
38 C.F.R. § 3.385, a preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Tinnitus

The Veteran seeks service connection for tinnitus.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is in equipoise and the claim is granted. 

As discussed above, the Veteran underwent VA audiometric 
examinations in September 2005 and July 2008.  The Veteran 
reported constant bilateral tinnitus.  The examiner opined 
that the Veteran's tinnitus was less likely as not due to 
military service because his hearing was normal on 
separation.  

The Veteran submitted a June 2008 letter from his physician, 
in which the physician opines that the Veteran has bilateral 
tinnitus possibly due to noise exposure in the service.  

The Veteran appeared before the undersigned Veterans Law 
Judge at a Travel Board hearing in February 2010.  During 
that hearing, the Veteran testified that in the Navy, the 
Veteran was an air crew survival equipment man.  He testified 
that he experienced a trauma while in service, while in 
training, a fellow soldier brought the pressurization up in 
an aircraft and as a result, the Veteran had blood running 
from both his ears.  He further testified that he was told by 
his superior not to seek out medical treatment.  

The Veteran also stated that ringing in his ears began in the 
first six months of service when he was assigned to a flight 
line and was surrounded by loud engines for twelve hours a 
day. 

The Veteran's testimony is competent lay evidence, as it is 
evidence not requiring that the proponent have "specialized 
education, training, or experience."  Lay evidence is 
competent "if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person."  38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence, including testimony.  See 
Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  In the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 
1481 (Fed. Cir. 1997); (Holding that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence.").  

When considered in the light of the Veteran's reports of a 
continuity of symptoms, a specific in-service trauma, and the 
physician's opinion, the evidence is at least in equipoise.  
Although a VA examiner found that the Veteran's tinnitus was 
not caused by his active service because his medical records 
did not show tinnitus upon his separation, the Veteran's 
testimony as to service onset is deemed facially credible and 
not overtly contradicted by other evidence of record.  
Resolving reasonable doubt in favor of the Veteran, service 
connection is granted for tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


